       Case 4:18-cv-00086-BSM Document 66 Filed 08/05/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

COURTNEY MACKINTRUSH                                                       PLAINTIFF

v.                        CASE NO. 4:18-CV-00086-BSM

PULASKI COUNTY
SHERIFF’S OFFICE, et al.                                                DEFENDANTS
                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 5th day of August, 2021.




                                                 UNITED STATES DISTRICT JUDGE
